705 N.W.2d 28 (2005)
474 Mich. 880-89
McNamara
v.
Horner.
No. 127888.
Supreme Court of Michigan.
October 19, 2005.
Application for Leave to Appeal.
SC: 127888, COA: 256763.
On order of the Court, the application for leave to appeal the January 4, 2005 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. This denial is without prejudice to the parties' right to file a proper motion with the trial court to seek clarification or enforcement of its prior orders.